UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 13, 2017 Date of Report (Date of earliest event reported) THE L.S. STARRETT COMPANY (Exact name of Registrant as specified in its charter) Massachusetts 1-367 04-1866480 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 121 Crescent Street Athol, Massachusetts (Address of principal executive offices) (Zip Code) (978) 249-3551 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (230.405 of this chapter) or Rule 12b-2of the Securities Exchange Act of 1934 (§240 12b-2 of this chapter). Emerging Growth Company ☐ If an emerging growth company, indicate by a check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 13, 2017, Ralph G. Lawrence and Stephen F. Walsh, and on July 16, 2017, Salvador de Camargo, Jr., each notified the Board of Directors (the “Board”) of The L.S. Starrett Company (the “Company”) that they will not stand for re-election at the Company’s 2017 annual meeting of shareholders. The decision not to stand for re-election was not a result of any disagreement with other Board members or with management. Messrs. Lawrence, de Camargo and Walsh will continue to serve on the Board until the Company’s 2017 annual meeting of stockholders, which is the end of each of their current term. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 17, 2017 THE L.S. STARRETT COMPANY By: /s/ Douglas A. Starrett Name: Douglas A. Starrett Title: President and Chief Executive Officer
